DETAILED ACTION
This Office action is responsive to the following communication:  Response After Final filed on 11 February 2022.
After thorough search and examination of the present application and in light of the prior art made of record, claims 1-17 and 19 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not specifically suggest the combination of “identifying a key range tree map associated with the first key from the plurality of key range tree maps based at least in part on using the first key to retrieve, from the hash map, an identifier for a location of the key range tree map associated with the first key, each key range tree map of the plurality of key range tree maps mapping a set of minimum range values to a set of index values, each index value identifying a position in an indexed list at which transaction processing data corresponding to the first key is stored;
deriving a second key from the first key based at least in part on traversing the key range tree map and comparing the first key to a node value identified during traversal, wherein a next step in the traversal is determined based at least in part on the comparison;
obtaining, from the identified key range tree map, an index value associated with the second key;
obtaining the indexed list comprising a mapping between the set of index values and instances of transaction processing data;”.
These features together with other limitations of the independent claims are novel and non-obvious over the prior art of record.  The dependent claims being definite, enabled by the specification, and further limiting to the independent claims, are also allowable.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737.  The examiner can normally be reached on Monday-Friday, 9AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Paul Kim/
Examiner
Art Unit 2152
18 February 2022


/PK/
/NEVEEN ABEL JALIL/Supervisory Patent Examiner, Art Unit 2152